Opinion filed December 2,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00052-CV
                                                    __________
 
                  STEPHEN
KEMP AND ELLIOT KEMP, Appellants
 
                                                             V.
 
PAUL JENSEN; JOHN SARINGER;
AND WAGSTAFF, ALVIS, 
  STUBBEMAN, SEAMSTER
& LONGACRE, L.L.P., Appellees

 
                                   On
Appeal from the 104th District Court
                                                            Taylor
County, Texas
                                                   Trial
Court Cause No. 24,255-B
 

 
                                                                  O
P I N I O N
            Stephen
and Elliot Kemp filed a motion for rehearing, which is denied.  We withdraw our
opinion and judgment dated September 16, 2010, and substitute our opinion and
judgment dated December 2, 2010.
            This
is a legal malpractice suit. Stephen and Elliot Kemp sued Paul Jensen; John
Saringer; and Wagstaff, Alvis, Stubbeman, Seamster & Longacre, L.L.P. (collectively
the attorneys), alleging causes of action for negligence and breach of
fiduciary duty.  The trial court granted the attorneys’ traditional summary
judgment motions and entered a take-nothing judgment.  We affirm.
I.  Background
Facts
            Stephen
and Elliot Kemp own real property in Coleman County that is subject to mineral
leases.  Elliot assigned to Stephen any claims that he had for damages to this
property, and Stephen retained Jensen to represent him in a surface damage
dispute.  On February 11, 2000, Jensen filed suit against several oil companies,
including Subsurface Exploration Company, a California company.  Subsurface Exploration
(Cal) did not file an answer.  Jensen withdrew as Stephen’s counsel on June 21,
2001, and Saringer and the Wagstaff firm assumed his representation.
            Saringer
filed a motion for default judgment against Subsurface Exploration (Cal) on May
21, 2003, and obtained an interlocutory default judgment for $246,700. Subsurface
Exploration (Cal) contacted Saringer and told him that the wrong entity had
been sued.  It filed a motion for new trial, and the trial court set aside the
default judgment on June 19, 2003. Saringer filed an amended petition on July
18, 2003, against Jimmy Gassiot, individually and d/b/a Subsurface Exploration. 
Gassiot asserted limitations, and when the case was tried, the trial court
instructed the jury not to assess any damages caused by Gassiot prior to July
16, 2001.  The jury found that Gassiot was not negligent.  The Kemps then filed
this malpractice action.  The attorneys responded with traditional motions for
summary judgment predicated upon the jury’s no-negligence finding.  The trial
court granted their motions, and this appeal followed.
II. 
Issues
            The
Kemps challenge the trial court’s judgment with two issues.  First, they
contend that the underlying jury verdict did not foreclose this legal malpractice
claim.  Second, they argue that there are unresolved questions of material
fact.
III.
 Discussion
A.    
Standard of Review.  
            The attorneys
filed traditional motions for summary judgment.   We review those motions with
a well-settled, multifaceted standard of review.  Questions of law are reviewed
de novo.  St. Paul
Ins. Co. v. Tex. Dep’t of Transp., 999 S.W.2d 881 (Tex. App.—Austin 1999, pet. denied).  To
determine if a fact question exists, we must consider whether reasonable and
fair-minded jurors could differ in their conclusions in light of all the
evidence presented.  Goodyear
Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007).  We must consider all the
evidence in the light most favorable to the nonmovant, indulging all reasonable
inferences in favor of the nonmovant, and determine whether the movant proved
that there were no genuine issues of material fact and that it was entitled to
judgment as a matter of law.  Nixon v.
Mr. Prop. Mgmt. Co., 690 S.W.2d
546 (Tex. 1985).
B.    
Did the Attorneys Negate Proximate Cause as a Matter of Law? 
            The Kemps
asserted negligence causes of action against each defendant.  This requires
proof of a legal duty, a breach of that duty, that the breach proximately caused
the Kemps’ injuries, and damages occurred.  Alexander v. Turtur & Assocs.,
Inc., 146 S.W.3d 113, 117 (Tex. 2004).  When a legal malpractice action
arises from prior litigation, the plaintiff must prove that, “but for” the
attorney’s breach of duty, it would have prevailed in the underlying case to
establish proximate cause.  Rangel v. Lapin, 177 S.W.3d 17, 24 (Tex.
App.—Houston [1st Dist.] 2005, pet. denied).  It is not sufficient to show that
the case could have been handled differently.  The plaintiff’s burden is to
produce evidence explaining the legal significance of the attorney’s failure
and the impact this had on the underlying action.  Cantu v. Horany, 195
S.W.3d 867, 873 (Tex. App.—Dallas 2006, no pet.).  Normally, a plaintiff must
offer expert testimony to discharge this burden.  See Ersek v. Davis &
Davis, P.C., 69 S.W.3d 268, 271 (Tex. App.—Austin 2002, pet. denied).
            The
attorneys do not dispute that they owed a duty to the Kemps but argue that, regardless
of whether they violated that duty, the Kemps cannot show that they suffered
any harm because the jury found that Gassiot was not negligent.  The Kemps
respond that the jury did not find that there was no negligence; it found that
there was no negligence within the limitations period.
            The
jury charge in the underlying case read:
            Did
the negligence, if any, of those named below proximately cause damage to the
Kemp property?
 
Answer “Yes” or “No”
 
Answer:
 
            Jimmy
Gassiot and his company, Subsurface Exploration     No  
 
            Do
not assess damages, if any, caused by Jimmy Gassiot that occurred prior to July
16, 2001.
 
 
The trial
court’s instruction to not “assess” pre-July 16, 2001 damages is the source of
much of the conflict in this case.  As worded, this is a damage instruction. 
The Kemps, however, argue that it limited the jury’s consideration to post-July
16, 2001 activities when determining whether Jimmy Gassiot was negligent.  
            The
parties have cited no rules specific to the interpretation of jury charges, and
we have found none ourselves.  Therefore, we will apply the traditional rules
for interpreting documents.  Whether the trial court intended to limit the
jury’s consideration to post-July 16, 2001 activities we need not consider.  See
Alford v. Krum, 671 S.W.2d 870 (Tex. 1984) (the question is not what the
parties meant to say, but the meaning of what they did say).  We will give the
words used by the trial court their ordinary meaning unless the charge shows
that they were meant in a technical or different sense.  Gonzalez v. Mission
Am. Ins. Co., 795 S.W.2d 734, 736 (Tex. 1990).  
            The
trial court did not instruct the jury to “consider” only post-July 16, 2001
activities when determining negligence but, after the negligence question,
instructed them to “assess” no damages for prior activities.  Assess is defined
in part as:  “[T]o determine the rate or amount of (as a tax), to impose (as a
tax) according to an established rate, to make an official valuation of
(property) for the purposes of taxation.”  Merriam-Webster’s
Collegiate Dictionary 74 (11th ed. 2004).  This question should have
been included on the damages page, but because it limited the jury’s quantification
of damages and not their negligence determination, a consideration of the
charge alone does not allow us to conclude that the jury’s no-negligence
finding means less than what it says.  
            The
Kemps also challenge the effect of the jury’s negligence with parole evidence. 
The import of the Kemps’ position is that we should not consider the jury
verdict determinative because it is tainted by the attorneys’ negligence, which
prevented the jury from receiving and considering all of the evidence, and that,
but for this negligence, a different verdict would have been obtained.  To establish
that evidence was excluded, Stephen Kemp testified by affidavit that the trial
court disallowed any evidence of damages occurring prior to July 16, 2001, and
that this precluded virtually all of his surface damage evidence.  The Kemps
also filed an affidavit signed by Saringer.  He confirmed the trial court’s
ruling that limitations barred some claims against Gassiot, and his affidavit
can be read to affirm that evidence of pre-July 2001 activities was excluded.  Neither
witness, however, described any of the excluded evidence or described any of
the evidence that was admitted but the jury was prevented from considering
because of the trial court’s charge.  Because there is no transcript from the
underlying trial, we are left only to speculate what the jury would have heard
or considered if Gassiot rather than Subsurface Exploration (Cal) had been sued
originally.
            Beyond
this, the Kemps offered no evidence explaining the significance of the excluded
evidence or why its exclusion altered the outcome.  In Cantu, 195 S.W.3d
867, the plaintiffs brought a legal malpractice claim complaining of their
former attorney’s handling of a medical malpractice lawsuit.  The trial court
granted the attorney’s motion for summary judgment.  The Dallas court affirmed
and noted that plaintiffs offered expert testimony that counsel breached his
standard of care by not suing all of the responsible medical and nursing
providers and that the legal expert also testified that more likely than not a
suit against these parties would have been successful.  Plaintiffs did not,
however, produce any medical expert testimony corroborating this contention. 
The Dallas court held that, without this, the plaintiffs failed to raise a fact
question on whether they would have prevailed in a medical malpractice lawsuit. 
Id. at 874.  The Kemps’ summary judgment response suffers from the same
failure.
            The
Kemps offered a legal expert, Robin M. Green.  The majority of his affidavit
addressed whether the attorneys breached their duty of care, but Green did
testify that the attorneys’ negligence kept the Kemps from recovering against
Gassiot “because the damages had actually occurred for the most part during the
1990s.”  However, he acknowledged that he had not seen the trial transcript,
that he understood the trial court had excluded damage evidence based upon
limitations, and that he needed to review the transcript to confirm his
understanding. Based upon this, it is impossible to determine from Green’s
affidavit if he definitively knew what specific evidence was excluded.  His
lack of knowledge makes any testimony on proximate cause legally insufficient. 
See Ryland Group, Inc. v. Hood, 924 S.W.2d 120, 122 (Tex. 1996)
(affidavits based upon the affiant’s belief or understanding of the facts are
not proper summary judgment evidence).
            Even
if we were to consider Green’s affidavit, it is clear that he is operating on
the assumption that the exclusion of evidence altered the jury’s verdict.  Logically,
one can infer that having damage evidence excluded is prejudicial to a
plaintiff’s case.  But, saying that there was other evidence the jury could
have considered is not synonymous with saying that this additional evidence
would, more likely than not, have led to a different result.  Surface damage
suits can be complicated, and mere evidence of damage – even significant damage
– is no guarantee of a verdict.  See, e.g., Primrose Operating Co. v. Senn,
161 S.W.3d 258 (Tex. App.—Eastland 2005, pet. denied) (reversing jury
verdict for $2,110,000 because evidence of remediation costs was not evidence
of diminution in fair market value).  Consequently, Green’s assumption of harm is
no evidence of proximate cause.
            The
Kemps next note that Saringer testified in his affidavit that, if “Kemp [had] been
permitted to submit evidence of the conduct of Valera Oil and Subsurface
Exploration that occurred prior to July 2001, Mr. Kemp would have had a much
better opportunity of obtaining a favorable jury verdict with damages in excess
of $150,000.00.”  Without some basis for this statement and some explanation of
why Valera’s conduct would have supported a verdict against Gassiot, it is
nothing more than a conclusion and, thus, no evidence.  Burrow v. Arce,
997 S.W.2d 229, 235 (Tex. 1999).  Moreover, testimony that the excluded
evidence would have provided a better opportunity to prevail is insufficient to
create a fact question because it addresses the wrong burden of proof.  For
example, if the Kemps had a five percent chance of a favorable result without
the excluded evidence and a twenty-five percent chance with it, then its
admission would have provided them a much better opportunity of obtaining a
favorable verdict.  However, the Kemps’ burden was to offer evidence that more
likely than not a favorable verdict would have been achieved.  Saringer’s
affidavit does not satisfy this obligation.  
            The
trial court was presented with a jury finding of no negligence.  Regardless of
whether this is considered only a finding of no negligence within the
limitations period, it was still evidence that the attorneys’ negligence was
not the proximate cause of the Kemps’ damages.  To overcome this, the Kemps
effectively collaterally challenged it, and they produced evidence that the
attorneys breached their duty and evidence that this breach resulted in the
exclusion of damage evidence in the underlying trial.  But the Kemps did not
show what evidence was excluded, did not explain the significance of this excluded
evidence or its impact on the trial, and did not produce testimony that but for
its exclusion the jury would have returned a different verdict.  The trial
court had no reason to disregard the jury verdict and, therefore, did not err
when it granted the attorneys’ motions for summary judgment and dismissed the
Kemps’ negligence causes of action.
C.    
 Breach of Fiduciary Duty.
            The Kemps
also sued Jensen for breach of fiduciary duty, contending that his failure to
disclose to them or Saringer that he had sued the wrong entity was a breach of
duty.  Jensen successfully moved for summary judgment on this claim, contending
that the Kemps were attempting to improperly fracture a negligence cause of
action.  The Kemps argue that the trial court erred because it had no evidence
upon which to decide this question and that Jensen had a fiduciary duty to
render a full and fair disclosure of material facts, citing Willis v.
Maverick, 760 S.W.2d 642, 645 (Tex. 1988).
            A professional
negligence claim arises when an attorney provides improper representation.  Newton
v. Meade, 143 S.W.3d 571, 574 (Tex. App.—Dallas 2004, no pet.).  This can
happen by giving an erroneous legal opinion or advice; by delaying or failing
to handle a matter entrusted to the attorney’s care; or by not using ordinary
care in preparing, managing, and prosecuting a case.  Murphy v. Gruber,
241 S.W.3d 689, 693 (Tex. App.—Dallas 2007, pet. denied).  Conversely, a breach
of fiduciary duty involves the attorney’s integrity and fidelity and focuses on
whether counsel obtained an improper benefit from representing the client.  Gibson
v. Ellis, 126 S.W.3d 324, 330 (Tex. App.—Dallas 2004, no pet.).  An
attorney breaches his fiduciary duty when he benefits improperly from the
attorney-client relationship by, among other things, subordinating his client’s
interest to his own, retaining the client’s funds, engaging in self-dealing,
improperly using client confidences, failing to disclose conflicts of interest,
or making misrepresentations to achieve these ends.  Goffney v. Rabson,
56 S.W.3d 186, 193 (Tex. App.—Houston [14th Dist.] 2001, pet. denied).
            Professional
negligence claims cannot be converted into fraud, breach of contract, breach of
fiduciary duty, or violations of the DTPA.  Murphy, 241 S.W.3d at 693,
698-99 (allegations that attorneys failed to properly advise, inform, and
communicate with clients about their case are claims of professional
negligence).  Texas courts have consistently held that the failure to disclose
significant information about a client’s case is professional negligence and
not a breach of fiduciary duty.  See, e.g., Murphy v. Mullin, Hoard &
Brown, L.L.P., 168 S.W.3d 288, 290 (Tex. App.—Dallas 2005, no pet.) (the
failure to timely inform clients of defects in documents was claim for
professional negligence and not breach of fiduciary duty because there was no
claim that attorneys received an improper benefit from the representation);
Aiken v. Hancock, 115 S.W.3d 26, 29 (Tex. App.—San Antonio 2003, pet.
denied) (allegations that lawyer falsely represented he was prepared to try
case, failed to reveal he was not prepared to try case, falsely represented
expert witness was prepared to testify, and failed to reveal expert witness was
not fully prepared to testify did not allege self-dealing, deception, or
express misrepresentations in the lawyer’s representation to support separate
cause of action for breach of fiduciary duty); Kimleco Petroleum, Inc. v.
Morrison & Shelton, 91 S.W.3d 921, 924 (Tex. App.—Fort Worth 2002, pet.
denied) (claim that lawyer misled clients into believing case ready for trial
stated claim for legal malpractice, not breach of fiduciary duty).  But cf.
Latham v. Castillo, 972 S.W.2d 66, 69-70 (Tex. 1998) (allegation that
attorney affirmatively misrepresented to clients that he had filed and was
actively prosecuting their claim was distinct from professional negligence cause
of action because of allegation of deceptive conduct).
            The
Kemps’ allegations share some similarities with those raised in Latham
because of the contention that Jensen engaged in deceptive conduct by
withholding information.  However, there are no allegations that Jensen received
an improper benefit.  Instead, the Kemps assert the type of misconduct – not
communicating significant information about their case – that courts have
consistently found constitutes an allegation of professional negligence. 
Jensen’s obligation to keep his clients informed is an integral component of
his duty as a professional.  A violation of that duty is a claim for
professional negligence.  Absent an allegation that Jensen received an improper
benefit or other similar contention, it is not a claim for breach of fiduciary
duty.  The trial court did not err by granting Jensen’s motion for summary
judgment on the Kemps’ breach of fiduciary duty claim.  Because of this, the
trial court also did not err by granting summary judgment on the Kemps’ claim
that Saringer was negligent for not advising them that they had a potential
DTPA claim against Jensen.
IV. 
Conclusion
            Issues
One and Two are overruled.  The judgment of the trial court is affirmed.
 
 
                                                                                                RICK
STRANGE
                                                                                                JUSTICE
 
December 2, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.


 
Opinion filed December 2,
2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00052-CV
                                                    __________
 
                  STEPHEN
KEMP AND ELLIOT KEMP, Appellants
 
                                                             V.
 
PAUL JENSEN; JOHN
SARINGER; AND WAGSTAFF, ALVIS,  
  STUBBEMAN, SEAMSTER
& LONGACRE, L.L.P., Appellees

 
                                   On
Appeal from the 104th District Court
 
                                                            Taylor
County, Texas
 
                                                   Trial
Court Cause No. 24,255-B
 

 
D I S S E N T I N
G   O P I N I O N
 
Because the burden of proof in the context of these traditional motions
for summary judgment has been improperly placed upon Stephen and Elliot Kemp, I
would grant the motion for rehearing, reverse the summary judgments of the
trial court, and remand the case for trial.
The trial court did not grant no-evidence motions for summary judgment;
it granted traditional motions for summary judgment.  We review a trial court’s
summary judgment de novo.  Valence Operating Co. v. Dorsett, 164
S.W.3d 656, 661 (Tex. 2005); Provident Life & Accident Ins. Co. v. Knott,
128 S.W.3d 211, 215 (Tex. 2003).  A trial court must grant a traditional motion
for summary judgment if the moving party establishes that no genuine issue of
material fact exists and that the movant is entitled to judgment as a matter of
law.  Tex. R. Civ. P. 166a(c);
Lear Siegler, Inc. v. Perez, 819 S.W.2d 470, 471 (Tex. 1991).  In order
for a defendant to be entitled to summary judgment, it must either disprove an
element of each cause of action or establish an affirmative defense as a matter
of law.  Am. Tobacco Co. v. Grinnell, 951 S.W.2d 420, 425 (Tex. 1997); Sci.
Spectrum, Inc. v. Martinez, 941 S.W.2d 910, 911 (Tex. 1997).  Once the
movant establishes a right to summary judgment, the nonmovant must come forward
with evidence or law that precludes summary judgment.  City of Houston v.
Clear Creek Basin Auth., 589 S.W.2d 671, 678‑79 (Tex. 1979).  
When reviewing a traditional summary judgment, the appellate court
considers all the evidence and takes as true evidence favorable to the
nonmovant.  Am. Tobacco Co., 951 S.W.2d at 425; Nixon v. Mr. Prop.
Mgmt. Co., 690 S.W.2d 546, 548‑49 (Tex. 1985).  The appellate court
“must consider whether reasonable and fair‑minded jurors could differ in
their conclusions in light of all of the evidence presented” and may not ignore
“undisputed evidence in the record that cannot be disregarded.”  Goodyear
Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755, 757 (Tex. 2007).  An
appellate court must consider all the evidence in the light most favorable to
the nonmovant and determine whether the movant proved that there were no
genuine issues of material fact and that the movant was entitled to judgment as
a matter of law.  Nixon, 690 S.W.2d 546.  In so doing, we must indulge
all reasonable inferences in favor of the nonmovant.  Id.
Unlike those cases that involve a traditional motion for summary
judgment, in a no-evidence summary judgment context, the movant does not bear
the burden of establishing each element of his claim or defense.  Gen. Mills
Rests., Inc. v. Tex. Wings, Inc., 12 S.W.3d 827, 833 (Tex. App.—Dallas
2000, no pet.).  The nonmovant assumes the burden to present enough evidence to
raise a genuine issue of material fact showing that he is entitled to a trial. 
Id.   A trial court must grant a motion for no-evidence summary judgment
unless the nonmovant produces more than a scintilla of evidence that raises a
genuine issue of material fact on the challenged elements.  Tex. R. Civ. P. 166a(i); Gen. Mills, 12 S.W.3d at 832-33.  An
appellate court must determine whether the nonmovant produced any evidence of
probative force to raise a fact issue on the material questions presented.  Id.
at 833.  
The majority discusses the failure of the Kemps to present any evidence
of “the significance of the excluded evidence or why its exclusion altered the
outcome” of the underlying case.  It also discusses the Kemps’ failure to
“explain the significance of this excluded evidence or its impact on the trial,
and . . . produce testimony that but for its exclusion the jury would have
returned a different verdict.”  In its discussion of those failures, the
majority cites Cantu v. Horany, 195 S.W.3d 867 (Tex. App.—Dallas 2006,
no pet.).  Cantu was a no-evidence summary judgment and is inapposite
here.
            Because
this case is one in which we are reviewing rulings on traditional motions for
summary judgment, as opposed to no-evidence motions for summary judgment, the
Kemps as nonmovants had no burden to come forward with any evidence unless and
until the movants, appellees, either conclusively proved any defenses they
might have had or conclusively disproved an element of each of the Kemps’
causes of action.  Walker v. Harris, 924 S.W.2d 375, 377 (Tex. 1996). 
It is only after the movant has produced evidence that entitles it to summary
judgment that the burden shifts to the nonmovant to present evidence that
creates a fact issue.  Id.  Before they may ultimately recover on their
negligence claims, the Kemps will have the burden to prove the existence of a
legal duty, a breach of that duty, proximate causation, and damages.  They may
or may not be able to do that, but I do not believe that they are required to
do so in a traditional summary judgment context.  
To the contrary, it was incumbent upon appellees, as movants, to
conclusively disprove at least one of the elements of the Kemps’ negligence
cause of action.  Appellees focused on the proximate cause element of  the Kemps’
cause of action.  At trial, the Kemps would be required to prove that appellees
acts or omissions were a substantial factor in bringing about an injury that
would not have occurred otherwise.  Hall v. Stephenson, 919 S.W.2d 454,
456 (Tex. App.—Fort Worth 1996, writ denied).  Conversely, in the context
of these traditional motions for summary judgment, appellees are required to
prove that no acts or omissions of appellees were a substantial factor in
bringing about the injury that would not have occurred otherwise.  Appellees
attempted to make that proof by relying upon the jury verdict.  As the Kemps
argue, the jury verdict does little, if anything, more than show that the Kemps
lost.  This proof was not such that appellees met their burden to conclusively
disprove an element of the Kemps’ negligence cause of action.
Furthermore, as earlier stated, under the standard of review in
traditional summary judgments, we are to consider all evidence in the light
most favorable to the Kemps as nonmovants.  We are also to indulge all
reasonable inferences in their favor.  The jury instruction limiting damages to
those that occurred prior to July 16, 2001, should not have been placed within
the negligence issue.  Almost all of the damages in the case against Subsurface
Exploration, the ultimate defendant in the underlying lawsuit, occurred prior
to that date.  Because it was placed within the negligence issue, the jury
verdict could mean that Subsurface Exploration was never negligent.  However, I
believe that it is also reasonable to infer that the jury could have found that
Subsurface was negligent, but the time constraints imposed in the damage
instruction prevented the jury from finding that Subsurface was negligent. 
Because we are to indulge that reasonable inference in favor of the Kemps, I
would therefore hold, for this additional reason, that appellees did not
conclusively disprove an element of the negligence cause of action.  The Kemps
were not required to come forward with any evidence in response to the traditional
motions for summary judgment.
In their motion for rehearing, the Kemps draw our attention to that
portion of their original petition in which they allege that appellee Saringer
was negligent for failing to preserve their claims against Jensen under the
Deceptive Trade Practices Act and for failing to advise them of their claims
against Jensen.  This negligence allegation was not addressed in appellees’
motions for summary judgment, and the trial court should not have granted
summary judgment on that cause of action.
I would hold that the trial court erred when it granted the traditional
motions for summary judgment on the negligence cause of action.
            The
trial court also granted appellees’ traditional motions for summary judgment
upon the Kemps’ breach of fiduciary duty claims.  As stated before, unless and
until appellees, as movants, conclusively negated an element of this cause of
action, the Kemps were under no obligation to come forward with any evidence in
response to the motion.  I agree that a breach of fiduciary duty claim involves
an attorney’s integrity and fidelity, and the focus in such claims is upon
whether the attorney obtained an improper benefit from representing the
client.  Gibson v. Ellis, 126 S.W.3d 324, 330 (Tex. App.—Dallas 2004, no
pet.).  I believe that the majority correctly says that an attorney breaches
his fiduciary duty when he benefits improperly from the attorney-client
relationship by, among other things, subordinating his client’s interest to his
own, retaining the client’s funds, engaging in self-dealing, improperly using
client confidences, failing to disclose conflicts of interest, or making
representations to achieve those ends.  Goffney v. Rabson, 56 S.W.3d
186, 193 (Tex. App.—Houston [14th Dist.] 2001, pet. denied).  
I also agree that a professional negligence claim, as opposed to a breach
of fiduciary duty claim, arises when an attorney provides improper
representation by giving erroneous legal opinions or advice; by delaying or
failing to handle a matter entrusted to him; or by not using ordinary care in
preparing, managing, or prosecuting a case.  Murphy v. Gruber, 241
S.W.3d 689, 693 (Tex. App.—Dallas 2007, pet. denied).  The Kemps alleged those
types of claims in the negligence cause of action in their petition.
            However,
the Kemps did not allege those types of claims in their breach of fiduciary
duty cause of action.  In their breach of fiduciary duty claims, the Kemps
alleged that Jensen failed to disclose the true reason for withdrawing from the
case.  Also, the Kemps sought recovery of damages against Jensen under the
Deceptive Trade Practices Act.  Perhaps the Kemps could have been more specific
in their claims against Jensen in this portion of their petition.  However, unless
the petition affirmatively demonstrates that no cause of action exists or that recovery
is barred, the trial court must give the plaintiff an opportunity to amend
before it grants a motion to dismiss or a motion for summary judgment.  Sixth
RMA Partners, L.P. v. Sibley, 111 S.W.3d 46, 54-55 (Tex. 2003); Peek v.
Equip. Serv. Co. of San Antonio, 779 S.W.2d 802, 805 (Tex. 1989).    
In the Kemps’ negligence cause of action, they allege improper
representation for failing to sue the right entity and the resultant effects of
that.  In the breach of fiduciary duty claim, the Kemps complain of Jensen’s
failure to disclose that information. The difference in the two claims is the
difference between negligent conduct and deceptive conduct.  “To recast this claim
as one for legal malpractice is to ignore this distinction.”  Latham v.
Castillo, 972 S.W.2d 66, 69 (Tex. 1998).  Therefore, there is no fracturing
of a negligence claim.  I would grant the motion for rehearing on the breach of
fiduciary duty claim against Jensen and remand to the trial court for it to
consider whether the Kemps should be required to amend this portion of their
petition and, if so, to allow them an opportunity to amend.   


 
            For
all of the foregoing reasons, I respectfully dissent.
 
 
                                                                                    JIM
R. WRIGHT
                                                                                    CHIEF
JUSTICE       
December 2, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.